 Case: 2:20-cv-04559-EAS-KAJ Doc #: 11 Filed: 11/17/20 Page: 1 of 1 PAGEID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



NICOLE TAYLOR,

                        Plaintiff,

                                                        Civil Action 2:20-cv-4559
                                                        Judge Edmund A. Sargus, Jr.
        v.                                              Magistrate Judge Jolson

JPMORGAN CHASE BANK,
                        Defendant.




                                                ORDER

        This case has been reported settled. A Telephonic status conference will be held on January 7,

2021, at 10:00 a.m., unless the dismissal entry is received prior to that time.

        IT IS SO ORDERED.



Date: November 17, 2020                                 /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE
